Citation Nr: 9919231	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  96-51 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to benefits administered by the Department of 
Veterans Affairs for a helpless child due to permanent 
incapacity for self-support by the age of 18.


WITNESSES AT HEARING ON APPEAL

Appellant, J.S., N.G., J.H.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1944 until December 
1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that 
permanent incapacity for self-support was not established.


REMAND

The appellant claims that her daughter, J. S., is the 
daughter of the veteran and is entitled to VA benefits due to 
being permanently incapable of self-support by reason of 
mental or physical defect by the age of 18.  

The veteran and the appellant were not married to each other 
at the time of the veteran's death; in such cases, evidence 
showing that the veteran was the father of the appellant's 
daughter will be required in accordance with the facts of the 
individual case.  38 C.F.R. §§ 3.57, 3.210(b) (1998).  Our 
preliminary review of the claims file finds that it is not 
clear whether the RO made a determination as to the 
sufficiency of the evidence under 38 C.F.R. § 210 (1998) 
establishing that the deceased veteran is the father of the 
appellant's daughter.

The question for consideration is whether the appellant's 
daughter may be recognized as a "child" of the veteran on the 
basis of permanent incapacity for self-support at the date of 
attaining the age of eighteen years.  38 U.S.C.A. § 101(4) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.57(a)(1)(ii) (1998).  
The phrase permanent incapacity for self-support contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self- 
support through his or her own efforts by reason of physical 
or mental defects.  The focus of the analysis must be on the 
person's condition before and at the time of the eighteenth 
birthday.  If she is shown capable of self-support at age 
eighteen, the Board need go no further.  Dobson v. Brown, 4 
Vet. App. 443 (1993).

Evidence of record includes a Disability Determination and 
Transmittal from the Social Security Administration (SSA) 
which determined that the appellant's daughter was disabled 
pursuant to the Social Security Act, as amended, with a 
primary diagnosis of major depression and a secondary 
diagnosis of concentration problems.  In the remarks section 
of the report, the entry is "Claimant incapable, See Dr. 
Wilbulm Rpt of [?] 2/16/94."  Although SSA decisions are not 
controlling for purposes of VA adjudications, it is relevant 
to a determination of the appellant's daughter's being 
permanently incapable of self-support by reason of mental or 
physical defect by the age of 18.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  The RO should request the 
February 16, 1994 report of Dr. Wilbulm and other medical 
documents on which the SSA determination was based.  

Accordingly, for the above stated reasons, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The appellant should be notified that 
she may submit additional evidence and 
argument on the question at issue.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should make a determination as 
to the sufficiency of the evidence under 
38 C.F.R. § 210 (1998) establishing that 
the deceased veteran is the father of the 
appellant's daughter.

3.  The RO should request the SSA to 
furnish the February 1994 report of Dr. 
Wilbulm and other medical documents on 
which the SSA determination of disability 
was based.  

Thereafter, the case should be returned to the Board, if in 
order.  No opinion, either legal or factual, is intimated as 
to the merits of the appellant's claim by this REMAND.  She 
is not required to undertake any additional action until she 
receives further notification from VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


